Citation Nr: 0500468	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from February 1980 to March 
1984 and again from June 1984 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs that denied the veteran's claim for an increased 
evaluation for a residuals of a right ankle disability and 
continued a previously assigned 20 percent evaluation.

The Board notes that a review of the claim files reflects 
that in April 2003 the veteran raised an inferred claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.

The veteran's representative, in his May 2003 statement of an 
accredited representative, also raised a claim of entitlement 
to service connection for a stomach disability, to include a 
bleeding ulcer, as secondary to the veteran's service-
connected right ankle disability.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant is also to be advised to send any evidence in 
his possession pertinent to his appeal to the VA.  38 C.F.R. 
§ 3.159 (2004).

The record reflects that in September 2002, the RO sent the 
veteran VCAA notice for his right ankle disability and for 
depression.  However, the Board observes that such VCAA 
notification only apprised the veteran of the evidence and 
information necessary to establish his claim of entitlement 
to service connection for depression and did not inform him 
of the evidence necessary to establish his claim for an 
increased evaluation for his service-connected residuals of a 
right ankle injury.  As such, the Board finds that the RO 
must furnish the veteran proper VCAA notification.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The current law provides that consideration of an increased 
rating based on limitation of motion must include 
consideration of additional functional impairment due to 
pain, including on use and during flare-ups.  See, 38 C.F.R. 
§§ 4.40, 4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The record reflects that the veteran was last afforded a VA 
examination to determine the current nature and severity of 
his service-connected residuals of a right ankle injury in 
November 2002.  The Board observes that during this 
examination, the examiner did not comment on the specific 
extent of additional functional impairment the veteran has 
due to pain, including on use.  As such, the Board believes 
that a new examination to determine the current nature and 
extent of the veteran's right ankle disability is necessary 
for the proper adjudication of the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:
		
1.  Issue a VCAA notice letter with 
regard to the issue of entitlement to an 
increased evaluation for his service-
connected right ankle disability in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for entitlement to 
an increased evaluation for a service-
connected right ankle disability, 
including which evidence, if any, the 
appellant is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The appellant should 
also be advised to send any evidence in 
his possession pertinent to his appeal to 
the VA.

2.  The veteran should be afforded a VA 
orthopedic examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected right ankle disability.  
The orthopedic examiner should comment on 
any functional impairment due to pain, 
including on use and during flare-ups, 
and describe such in additional degrees 
of limitation of motion, if possible.  
The pathology associated with pain should 
be described.  

With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



